EXHIBIT 99.2 Management’s Discussion and Analysis For The Three Months Ended March 31, 2012 Management’s Discussion and Analysis May 15, 2012 In this document: (i) unless the content otherwise requires, references to “our”, “us”, “its”, “the Company” or “Extorre” mean Extorre Gold Mines Limited and its subsidiaries; (ii) information is provided as of March 31, 2012, unless otherwise stated; and (iii) “$” refers to Canadian Dollars and “US$” refers to US dollars. The following discussion is management’s assessment and analysis of the results and financial condition of Extorre and should be read in conjunction with the accompanying unaudited condensed interim consolidated financial statements and related notes. Forward Looking Statements This MD&A contains “forward-looking information” and “forward-looking statements” (together, the “forward-looking statements”) within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, as amended. All statements other than statements of historical fact are forward looking statements. These forward-looking statements, principally under the heading “Outlook”, but also elsewhere in this document include estimates, forecasts and statements as to the Company’s belief with respect to, among other things, the timing of its drilling, exploration programs and exploration results and ongoing development studies and assessing potential development options, the Company’s ability to mitigate against foreign exchange risk, the ability of the Company to access capital to fund its activities, the ability of the Company to respond to market fluctuations and government regulations and the ability of the Company to demonstrate that a commercially viable mineral deposit exists on the its Cerro Moro project. These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management. Statements concerning mineral resource estimates may also be deemed to constitute forward-looking statements to the extent that they involve estimates of the mineralization that will be encountered if the property is developed. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be forward-looking statements. While the Company has based these forward-looking statements on its expectations about future events as at the date that this document was prepared, the statements are not a guarantee of the Company’s future performance and are subject to risks, uncertainties, assumptions and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. The Company’s forward-looking statements are based on the beliefs, expectations and opinions of management on the date the statements are made, and the Company does not assume any obligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions should change except as required by law. Such factors and assumptions include, amongst others, the effects of general economic conditions, changing foreign exchange rates and actions by government authorities, uncertainties associated with legal proceedings and negotiations, misjudgements in the course of preparing forward-looking statements. In addition, there are also known and unknown risk factors which may cause actual events or results to differ from those expressed or implied by the forward-looking statements, including, without limitation: ● risks related to the Company’s lack of revenues from operations and its continued ability to fund ongoing and planned exploration and possible future mining operations; ● risks related to the Company’s history of losses, which may continue to occur in the future; ● risks related to the on-going credit crisis in the United States and Europe and the Company’s ability to raise money in the future to fund its operations; 2 ● risks related to the possibility of delay in exploration or development programs or in construction projects and uncertainty of meeting anticipated program milestones and the Company’s ability to successfully establish mining operations or profitably produce precious or other metals; ● risks related to operating within current foreign currency regulations in Argentina and the enactment or enforcement of additional restrictions; ● risks related to differences between U.S. and Canadian practices for reporting mineral resources and reserves; ● uncertainty as to actual capital costs, operating costs, production and economic returns, and uncertainty that any possible future development activities will result in profitable mining operations; ● risks related to mineral resource figures being estimates based on interpretations and assumptions which may result in less mineral production under actual conditions than is currently estimated; ● changes in the market price of gold and silver, and other minerals which in the past have fluctuated widely and which could affect the profitability of possible future operations and financial condition; ● risks related to currency fluctuations; ● uncertainties relating to interpretation of drill results and the geology, continuity and grade of mineral deposits; ● risks related to the inherently dangerous activity of mining, including conditions or events beyond the Company’s control; ● risks related to the Company’s primary property being located in Argentina, including political, economic, and regulatory instability; ● uncertainty in the Company’s ability to obtain and maintain certain permits necessary for current and anticipated operations; ● risks related to the Company being subject to environmental laws and regulations which may increase the costs of doing business and/or restrict operations; ● risks related to land reclamation requirements which may be burdensome; ● risks over the uncertainty in the Company’s ability to attract and maintain qualified management and other personnel to meet the needs of anticipated growth and risks relating to its ability to manage growth effectively; ● risks related to the Company’s held mineral properties being subject to prior unregistered agreements, transfers, or claims and other defects in title; ● risks related to increased competition that could adversely affect the Company’s ability to attract necessary capital funding or acquire suitable properties for mineral exploration in the future; ● risks related to officers and directors becoming associated with other natural resource companies which may give rise to conflicts of interests; ● the volatility of the Company’s Common Share price and volume; ● tax consequences to Canadian shareholders and United States shareholders; and ● risks relating to potential claims by indigenous people over the Company’s mineral properties. The above list is not exhaustive of the factors that may affect the Company’s forward-looking statements. Some of the important risks and uncertainties that could affect forward-looking statements are described further in this 3 MD&A under “Risks” below and other risks and uncertainties disclosed in the Company’s current Annual Information Form, filed with the Canadian securities regulatory authorities and other information released by the Company and filed with the appropriate regulatory agencies. Should one or more of these risks and uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in the forward-looking statements. Although the Company has attempted to identify important risk factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other risk factors that cause actions, events or results not to be as anticipated, estimated or intended. Forward-looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made, and the Company undertakes no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change, except as required by law. Investors are cautioned against attributing undue certainty to forward-looking statements. All statements are made as of the date of this MD&A and the Company is under no obligation to update or alter any forward-looking statements except as required under applicable securities laws. Cautionary note to U.S. Investors concerning reserve and resource estimates This MD&A and other information released by the Company have been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws. The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended (“CIM Standards”). These definitions differ from the definitions in SEC Industry Guide 7 under the United States Securities Act of 1993, as amended (the “Securities Act”). Under SEC Industry Guide 7 standards, mineralization may not be classified as a “reserve” unless the determination has been made that the mineralization could be economically and legally produced or extracted at the time the reserve determination is made. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI 43-101 and the CIM Standards; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC. Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves. “Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists.Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. Accordingly, information contained in this MD&A contains descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. Report on Operations First Quarter 2012 During the first quarter the Company completed 13,800 meters of drilling in 102 holes on the Cerro Moro project.Four drill rigs were in operation on the property with three rigs focused on exploration drilling and one rig focused on infill drilling. General exploration and target generation activities at both Cerro Moro and Santa Cruz regional properties were underway along with technical and environmental studies. On March 5, 2012 the Company announced high grade gold-silver assays from drilling at Cerro Moro. The assays related to 83 drill holes, 36 from in-fill and step-out drilling at Zoe and 47 from testing other veins on the property.The Zoe vein drilling is part of the Company’s program to increase the density of drill holes within the known mineralized envelope. The testing of other veins was performed to test 19 other prospects at Cerro Moro, 10 of these prospects will require additional follow up. 4 The Company closed a bought deal private placement financing on March 16, 2012, providing gross proceeds of $25.1 million. The net proceeds from this offering will be used for further exploration and development of our Cerro Moro project and general working capital purposes. On April 2, 2012 the Company announced the results of a Preliminary Economic Assessment (PEA-3) for the Cerro Moro Project. The study outlined mining of mineralized zones using a combination of open pit and underground methods. The study was based on the November 2011 mineral resource estimate for the Cerro Moro project.For the first 5 years at a processing rate of 1,300 tonnes per day, the study estimated gold equivalent production of 248,036 ounces* per year, comprising gold production of 123,017 ounces/year plus silver production of 6.251 million ounces/year. *Gold equivalent ounces are calculated by dividing the silver ounces by 50, then adding those ounces to the gold-only ounces. It should be noted that this assessment is preliminary in nature as it includes inferred mineral resources which are considered too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as mineral reserves, and there is no certainty that the PEA will be realized. On April 16, 2012, the Company announced the promotion of Mr. Trevor Mulroney to the position of President and Chief Executive Officer of the Company.Mr. Mulroney had been the Chief Operating Officer of the Company since October 2011. ARGENTINA Cerro Moro and CVSA Properties – Patagonia Acquisition terms In January 2004, Estelar Resources Limited (“Estelar”) announced that it had secured an option from Cerro Vanguardia Sociedad Anomina (“CVSA”) to acquire all of CVSA’s exploration projects (the “CVSA Properties”) which were divided into four project areas (“Projects”), except those surrounding the Cerro Vanguardia gold mine, in Patagonia, Argentina.CVSA is owned 92.5% by AngloGold Ashanti Ltd. and 7.5% by Fomento Minera de Santa Cruz Sociedad del Estado (“Fomicruz”). The four Projects comprised Cerro Moro, other Santa Cruz properties, Chubut properties, and the Rio Negro properties. Under the option agreement, CVSA was paid US$100,000 for the right to earn a 100% interest in the CVSA Properties. In order to earn its interest in the CVSA Properties, Estelar was required to spend US$3.0 million within five years, including completing 8,000 metres (“m”) of drilling. CVSA had a back in right to a 60% interest in a Project following the completion of 10,000 m of drilling on that Project, by paying the Company 2.5 times its expenditures on that Project and by paying for all the project costs to the completion of a bankable feasibility study. CVSA can increase its interest in a Project to 70%, by financing Estelar’s share of mine development costs, at industry standard terms. Should CVSA elect not to back into a Project, its interest will revert to a 2% net smelter royalty (“NSR”) in that Project. A number of the properties considered to be low priority targets were returned to CVSA in 2005 and in 2006. At the end of 2006, Estelar had met the obligation to incur total aggregate expenditures of US$3.0 million and had completed 12,000 m of drilling, and in early 2007 notified CVSA that it was exercising the option to acquire the CVSA Properties subject to their back-in right. On August 2, 2007, Estelar notified CVSA that it had completed 10,000 m of drilling at Cerro Moro and provided them with a report containing exploration results in early September. In October 2007, CVSA advised Estelar that it had elected not to exercise the back-in right and its interest reverted to a 2% NSR on the Cerro Moro project. Cerro Moro, now 100% owned by Estelar subject to a 2% NSR, (and Fomicruz’s right to a 5% interest – see below) was the most advanced at the time of acquisition. The remaining CVSA Properties are grouped into two main project areas, other Santa Cruz properties (including Puntudo, Verde, Falcon [Calandria] and Azul) and Chubut properties. In addition, Estelar has also acquired a portfolio of Santa Cruz exploration concessions in its own right. Prospecting and geochemical surveys have been conducted on many of the Santa Cruz and Chubut properties. Given both the favourable geology and mining regime in Santa Cruz, the Company is focusing its attention on the Cerro Moro Project and neighbouring properties. On March 3, 2009, Estelar announced that it had entered into a definitive agreement with Fomicruz (the “Fomicruz Agreement”) setting out the key terms for Fomicruz’s participation in the future development of the Company’s 5 Cerro Moro project, and providingaccess to Fomicruz’s significant landholding adjacent to Cerro Moro. The details of the Fomicruz Agreement are as follows: (i) Fomicruz will acquire a 5% interest in the Company’s Cerro Moro project once all the necessary permits and authorizations required to put Cerro Moro into production have been received; (ii) The Company has the right to earn up to an 80% interest in Fomicruz’s exploration properties adjoining the Cerro Moro project by incurring US$10 million in exploration expenditures. (iii) The Company will finance all exploration and development costs of the Cerro Moro project, and on the Fomicruz properties, and Fomicruz will repay an agreed amount of those costs from 50% of its share of net revenue from future operations; and (iv) The Company will manage the exploration and potential future development on the properties. As of May 15, 2012, neither the Company nor Fomicruz had satisfied the requirements to earn an interest in the other’s property. Mineral Resources Indicated Mineral Resource for Cerro Moro (at a 1 g/t gold equivalent** cut-off) Zone Metric Tonnes Grade Gold (g/t) Grade Silver (g/t) Grade Gold Equivalent** (g/t) Gold (ounces) Silver (ounces) Gold Equivalent* (ounces) Escondida Loma Escondida Gabriela 6 Zoe Carla 16 30 Total Indicated Inferred Mineral Resource for Cerro Moro (at a 1 g/t gold equivalent** cut-off) Zone Metric Tonnes Grade Gold (g/t) Grade Silver (g/t) Grade Gold Equivalent** (g/t) Gold (ounces) Silver (ounces) Gold Equivalent* (ounces) Escondida Loma Escondida 22 Zoe Martina 13 Carla Gabriela EsperanzaNini Deborah TotalInferred *Gold equivalent ounces are calculated by dividing the silver ounces by 50, then adding those ounces to the gold-only ounces. ** Gold equivalent grade is calculated by dividing the silver assay result by 50, adding it to the gold value and assuming 100% metallurgical recovery. Mr. David (Ted) Coupland, Director - Geological Consulting and Principal Geostatistician of Cube Consulting Pty Ltd, is a qualified person as defined in NI 43-101 and is responsible for preparing the November 2011 mineral resource estimate. 6 Results from Operations The Company started the current year with 92,566,939 common shares outstanding and ended the quarter with 96,919,339 common shares outstanding. During the quarter, the Company received proceeds of $495,000 and issued 822,400 common shares upon the exercise of options. The Company also issued 3,530,000 common shares at $7.10 per share for gross proceeds of $25.1 million from a bought deal equity financing. Shares issued and proceeds received during the quarter are summarized below: Options Exercised Share Placement Financing Share Placement Issue Costs Total Shares issued - Proceeds ($000’s) $ $ $ ) $ As at May 15, 2012 the Company had 96,919,339 shares outstanding. Summary of Financial Results Selected Information The Company’s unaudited condensed interim consolidated financial statements for the first quarter ended March 31, 2012 (the “Interim Financial Statements”) have been prepared in accordance with International Financial Reporting Standards (“IFRS”). The following selected information is taken from the Interim Financial Statements for the first quarter ended March 31, 2012 First Quarter Ended March 31, 2012 The Company ended the first quarter with $40.9 million of cash and cash equivalents. The Company spent approximately $9.9 million on exploration expenditures during the quarter, mainly at its Cerro Moro project. Exploration activities on its Cerro Moro project continued as the Company proceeded with its drilling program designed to explore for other mineralization and to infill drill at Zoe. The Company incurred $975,000 in share-based compensation expense due to the recognition of expense associated with the vesting of stock options that were previously granted by the Company to its employees and consultants prior to 2012. First Quarter Ended March 31, 2012 compared to the Fourth Quarter Ended December 31, 2011 In Q1 2012, the Company recorded a loss of $11.1 million ($0.12 per share) compared to a loss in Q4 2011 of $14.2 million ($0.16 per share). Significant variance for expenses: ● Share–based compensation: $975,000 in Q1 2012 ($1.9 million in Q4 2011) – the decrease of approximately $1.0 million in expense was due to there being a higher number of options outstanding to employees and consultants in Q4 2011 which had not fully vested and thus had expense relating to them that was booked during the last quarter of 2011. The majority of these outstanding options had fully vested in 2011, thus had minimal expense remaining to be recorded in the first quarter of 2012. ● Mineral property exploration expenditures: $9.9 million in Q1 2012 ($12.1 million in Q4 2011) – the decrease in exploration expenditures was largely due to the decrease in drilling activities. For the first month of 2012, the Company did minimal drilling as it only started back up from the year-end break late in January. As a result, in Q1 2012, the Company only had two full months of drilling compared to Q4 2011 where the Company had a full three months of drilling. 7 First Quarter Ended March 31, 2012 compared to the First Quarter Ended March 31, 2011 The Company had a loss of $11.2 million in Q1 2012, a decrease of approximately $800,000 from the loss of $12.0 million recorded in Q1 2011. The decrease in the loss is largely attributable to the Company recording less share-based compensation expense during the 2012 quarter. In Q1 2011, the majority of the Company’s outstanding options had not fully vested thus had expense remaining to be booked. The majority of these options had vested in 2011 resulting in minimal expense recorded in 2012. The following is a summary of quarterly results taken from the Company’s condensed interim consolidated financial statements: Three month period ended March 31, (in thousands) Interest income $ ) $ ) Mineral property exploration costs $ $ Share-based compensation 1 $ $ Loss $ $ Comprehensive loss $ $ Basic and diluted net loss per common share $ ) $ ) 1share-based compensation costs have been allocated to administrative salaries and consulting, management compensation, directors’ fees, mineral property exploration expenditures and shareholder communications. As at (in thousands) March 31, December 31, Total assets $ $ Total liabilities $ $ Share capital $ $ Contributed surplus $ $ Accumulated other comprehensive loss $ ) $ ) Deficit $ ) $ ) The following selected financial information is a summary of the eight most recently completed quarters up to March 31, 2012 filed under IFRS. Comparison to Prior Quarterly Periods ($000’s, except share data) 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter Total Revenues - Net loss 12,274 7,654 6,663 Basic loss per common share $ Net loss in the first quarter of 2012 was lower than in the previous quarter as approximately $1.0 million less of share-based compensation was recorded in the first quarter of 2012. The majority of the outstanding options in 2012 had fully vested in 2011, thus there was minimal expense to be recorded in the first quarter of 2012. There was also a decrease in project evaluation expenditures during the first quarter of 2012 as the Company resumed activities mid-way through January following an extended holiday break for staff in Argentina. 8 Liquidity and Capital Resources The Company’s cash and cash equivalents at March 31, 2012 totalled $40.9 million. During the quarter the Company closed a bought deal private placement financing in which the Company issued 3,530,000 common shares at a price of $7.10 per share for gross proceeds of $25.1 million. The Company will continue to utilize its cash resources to fund project exploration and administrative requirements. Aside from cash and cash equivalents, the Company has no material liquid assets. There is no assurance that the Company will be able to raise funds to finance ongoing activity through capital raisings in the future. Management continues to evaluate and adjusts its planned level of activities to attempt to ensure that adequate levels of working capital are maintained. The future availability of funding will affect the planned activity levels at Cerro Moro and expenditures will, as much as possible, be adjusted to match available funding. The Company has no loans or bank debt and there are no restrictions on the use of its cash resources. The Company has not issued any dividends and management does not expect this will change in the near future. Additional funds will be required in the future to fund the ongoing exploration and planned development activities of the Company. Financial Instruments The Company’s activities potentially expose it to a variety of financial risks, including credit risk, currency risk, liquidity and interest rate risk. Credit risk Credit risk is the risk that one party to a financial instrument, will fail to discharge an obligation and cause the other party to incur a financial loss. Financial instruments that potentially subject the Company to credit risk consist of cash and cash equivalents and accounts receivable. The Company deposits the majority of its cash and cash equivalents with high credit quality financial institutions in Canada and holds balances in banks in Argentina as required to meet current expenditures. The carrying amount of financial assets recorded in the financial statements, net of any allowances for losses, represents the Company’s maximum exposure to credit risk. The fair value of financial instruments at March 31, 2012 and December 31, 2011 is summarized as follows: (in thousands) Carrying amount Fair value Carrying amount Fair value Financial Assets Loans and receivables Cash and cash equivalents $ Amounts receivable – at amortized cost $ Financial Liabilities at amortized cost Accounts payable and accrued liabilities $ Due to related parties $ $ $
